Grady, Presiding Judge,
concurring.
{¶ 19} R.C. 2945.72(E) tolls the statutory speedy-trial time during “[a]ny period of delay necessitated by reason of a plea in bar or abatement, motion, proceeding, or action made or necessitated by the accused.”
{¶ 20} R.C. 2945.72(H) tolls the statutory speedy-trial time during “[t]he period of any continuance granted on the accused’s own motion, and the period of any reasonable continuance granted other than upon the accused’s own motion.”
{¶ 21} Sua sponte continuances are continuances “granted other than upon the accused’s own motion.” R.C. 2945.72(H). To toll the speedy-trial time, the *215record must reflect that the period of the continuance was reasonable. To satisfy that standard, “when sua sponte granting a continuance under R.C. 2945.72(H), the trial court must enter the order of continuance and the reasons therefor by journal entry prior to the expiration of the time limits prescribed in R.C. 2945.71 for bringing a defendant to trial.” State v. Mincy (1982), 2 Ohio St.3d 6, 9, 2 OBR 282, 441 N.E.2d 571.
{¶ 22} The time requirement that Mincy imposes prevents attempts to revive the statutory speedy-trial time after it has expired. The journalization of reasons is necessary to permit the appellate court to determine whether, on the accused’s claim that his statutory speedy-trial rights were violated, the period of delay resulting from the sua sponte continuance was nevertheless “reasonable.” R.C. 2945.72(H). That reasonableness requirement distinguishes R.C. 2945.72(H) from R.C. 2945.72(E), which instead requires that the period of delay be “necessitated by reason of a plea in bar or abatement, motion, proceeding, or action made or instituted by the accused.”
{¶ 23} When a period of delay resulting from a continuance follows and has an apparent connection with a motion or other action of the accused, the presumption of regularity creates a corresponding presumption that the period of delay was “necessitated” for purposes of R.C. 2945.72(E). In that circumstance, the court is not required to also journalize an order making that finding. An accused who claims that his speedy-trial rights were nevertheless violated bears the burden to rebut the presumption by demonstrating that the period of delay was not necessitated by his own motion or action. It is not sufficient merely to point out that his statutory speedy-trial time otherwise expired.
{¶ 24} In the present case, it is not only presumed, but abundantly clear, that defendant-appellant’s Crim.R. 23(A) motion for a jury trial, made but ten days before the scheduled trial of his misdemeanor charge to the court, necessitated the period of delay resulting from his motion, tolling his statutory speedy-trial time pursuant to R.C. 2945.72(E). Defendant-appellant does not argue that the delay was not thus necessitated.